       2:17-cr-20037-JES-JEH # 135         Page 1 of 4                                         E-FILED
                                                                  Friday, 05 October, 2018 01:21:29 PM
                                                                           Clerk, U.S. District Court, ILCD


                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )       Crim. No. 17-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

 MOTION FOR PROTECTIVE ORDER DIRECTING LIVINGSTON COUNTY JAIL TO
  MAINTAIN CONFIDENTIALITY OF EXPERT EVALUATIONS OF DEFENDANT

       NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Motion for Protective Order Directing Livingston County Jail to

Maintain Confidentiality of Expert Evaluations of Defendant, states as follows:

       1.     On July 12, 2017, Defendant BRENDT A. CHRISTENSEN was charged by

Indictment with one count of kidnapping in violation of 18 U.S.C. § 1201(a)(1). (R. 13) A

Superseding Indictment was filed on October 3, 2017, alleging one count of kidnapping

resulting in death in violation of 18 U.S.C. § 1201(a)(1) and two counts of false

statements in violation of 18 U.S.C. § 1001(a)(2). Count 1 of the Superseding Indictment

was a death-eligible charge and, on January 19, 2018, the government filed its Notice of

Intent to seek the death penalty. (R. 54). Trial is currently scheduled for April 3, 2019.

       2.     Undersigned counsel are in the process of determining whether there is

evidence regarding Mr. Christensen’s mental health that should be presented at the

                                              1
       2:17-cr-20037-JES-JEH # 135         Page 2 of 4



guilt and/or penalty phases of his trial. See (R. 129). Toward that end, counsel have to

date retained two mental health professionals to conduct evaluations of aspects of Mr.

Christensen’s mental health, and anticipate retaining at least one additional expert in

the very near future.

       3.     As part of their evaluations, counsel’s retained experts will need to meet

with Mr. Christensen at the Livingston County Jail where he is currently being housed.

Jail staff have expressed their willingness to schedule expert meetings as requested by

undersigned counsel.

       4.     At this stage of the proceedings, before undersigned counsel have been

able to determine whether or not they will seek to introduce mental health evidence at

the trial, the government is not entitled to discover any details regarding the experts

retained by the defense or any information regarding their evaluation procedures. See

Fed. R. Crim. P. 16(b)(1)(C)(ii) (providing that defense counsel shall disclose to the

government a written summary of expert testimony it intends to use at trial if “the

defendant has given notice under Rule 12.2(b) of an intent to present expert testimony

on the defendant’s mental condition”). Indeed, if the mental health evidence that

counsel ultimately decides to present pertains to the penalty phase only, then the

government is not entitled to discover the details of the anticipated testimony unless

and until “the defendant is found guilty of one or more capital crimes and the

defendant confirms an intent to offer during sentencing proceedings expert evidence on

mental condition.” Fed. R. Crim. P. 12.2(c)(2).

                                             2
        2:17-cr-20037-JES-JEH # 135       Page 3 of 4



        5.     These constraints on the government’s access to information regarding the

defense mental health investigation would be rendered virtually meaningless if the

government is permitted to obtain information from the Livingston County Jail

regarding the identity of defense experts who meet with Mr. Christensen and the

evaluation procedures they employ. Accordingly, undersigned counsel respectfully

request that the Court issue an order directing that no employee, contractor or other

agent of the Livingston County Jail shall reveal any information regarding meetings

between Mr. Christensen and any defense mental health professional to any person

who is not an employee, contractor or agent of the facility, including, but not limited to,

any member of the United States Attorney’s Office for the Central District of Illinois, the

United States Department of Justice, the FBI or any law enforcement agency in the State

of Illinois.

        Respectfully submitted,

               /s/Elisabeth R. Pollock                  /s/ George Taseff
               Assistant Federal Defender               Assistant Federal Defender
               300 West Main Street                     401 Main Street, Suite 1500
               Urbana, IL 61801                         Peoria, IL 61602
               Phone: 217-373-0666                      Phone: 309-671-7891
               FAX: 217-373-0667                        Fax: 309-671-7898
               Email: Elisabeth_Pollock@fd.org          Email: George_Taseff@fd.org

               /s/ Robert Tucker                        /s/ Julie Brain
               Robert L. Tucker, Esq.                   Julie Brain, Esq.
               7114 Washington Ave                      916 South 2nd Street
               St. Louis, MO 63130                      Philadelphia, PA 19147
               Phone: 703-527-1622                      Phone: 267-639-0417
               Email: roberttuckerlaw@gmail.com         Email: juliebrain1@yahoo.com


                                             3
       2:17-cr-20037-JES-JEH # 135        Page 4 of 4



                              CERTIFICATE OF SERVICE

      I hereby certify that on October 5, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                            4
